137 Ga. App. 378 (1976)
224 S.E.2d 465
SHANNONDOAH, INC.
v.
SMITH.
51687.
Court of Appeals of Georgia.
Submitted January 15, 1976.
Decided January 26, 1976.
Louis F. Ricciuti, for appellant.
Burdine & Lindsey, Wendell C. Lindsey, Roy H. Freeman, for appellee.
WEBB, Judge.
Section 52 (a) of the Civil Practice Act (Code Ann. § 81A-152 (a)) requires that in all actions in superior court tried upon the facts without a jury, with certain exceptions, the court shall find the facts specially and state separately its conclusions of law thereon upon entry of judgment. Leasing International, Inc. v. Plemons, 136 Ga. App. 455. This requirement is also applicable to the State Court of DeKalb County. Code Ann. §§ 24-2107a, 24-2101a, 24-2102a; Hagin v. Powers, 136 Ga. App. 395.
We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal.
Appeal remanded with direction. Deen, P. J., and Quillian, J., concur.